Citation Nr: 1343273	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  10-15 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating prior to May 15, 2012, and in excess of 20 percent thereafter, for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to October 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection and assigned a nonompensable rating for hearing loss, effective February 24, 2009.

The Veteran testified before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing has been reviewed and is of record.  In April 2012 the Board remanded the present matter for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

In a May 2012 rating decision, the Appeals Management Center (AMC) increased the rating to 20 percent, effect May 15, 2012.  As this is not the highest rating possible for this disability, the appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

During the pendency of the appeal, bilateral hearing loss has been manifested by no more than auditory acuity level III in each ear.  An exceptional pattern of hearing loss is not shown. 


CONCLUSION OF LAW

The criteria for a compensable rating prior to May 15, 2012, and a rating in excess of 20 percent thereafter, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 6100 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for hearing loss.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  The Board has also reviewed records on Virtual VA and the Veterans Benefits Management System (VBMS).   

The Veteran was afforded audiometric VA examinations in May 2009 and May 2012.  The Board finds that the VA examinations were adequate as the examiners reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The reports provide clinical findings which are pertinent to the criteria applicable to rating bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating for Hearing Loss

A.  Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Veteran's appeal originates from a rating decision that granted service connection and assigned the initial rating.  Staged ratings are appropriate in any increased-rating or initial rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

B.  Analysis

The Veteran's service-connected bilateral hearing loss is rated as noncompensable prior to May 15, 2012 and as 20 percent disabling thereafter, under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.

Turning to the probative and competent evidence of record, the Veteran underwent a VA audiometric examination in May 2009.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
95
105
LEFT
20
20
40
90
100
    
The pure tone threshold average was 64 in the right ear and 63 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 80 in the left ear.  The Veteran described his situation of greatest difficulty as difficulty hearing speech and that he has to ask people to repeat themselves a lot.  Table VI provides a Roman numeral II for the right ear and a Roman number IV for the left ear.  Under Table VII, combining the Roman numeral scores for the two ears entitled the Veteran to a noncompensable rating.

Pursuant to the Board remand, the Veteran underwent a second VA audiometric examination in May 2012.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
90
100
LEFT
20
30
55
85
95
    
The pure tone threshold average was 65 in the right ear and 66 in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in each ear.  The examiner described the functional impact of the hearing loss as follows:  The Veteran reported he cannot hear in groups; cannot hear speech, TV or movies where there is any background noise or music; that his wife is always complaining that he doesn't respond when someone is talking to him and he has to ask his wife what people are saying.  Table VI provides a Roman numeral III for each ear.  Under Table VII, combining the Roman numeral scores for the two ears entitled the Veteran to a noncompensable rating.  

In the May 2012 rating decision, the AMC determined that both ears demonstrated an exceptional pattern of hearing loss under 38 C.F.R. § 4.86 because the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more.  The Board does not find that there is an exceptional pattern of hearing loss at any time during the appeal as the puretone thresholds was not 55 decibels or more at each of the four specified frequencies (emphasis added).  

The Board has considered the Veteran's statements regarding the severity of his hearing impairment which are credible and probative, but, as noted above, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, 3 Vet. App. 345.  The audiological data presented do not permit the assignment of a compensable schedular at any point in time.  

Relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Here, the May 2009 and May 2012 VA examination reports noted the Veteran's difficulty hearing speech, especially in groups or with background noise.  These notations indicate that VA examiners did elicit information from the Veteran concerning the functional effects of his disability as required by 38 C.F.R. § 4.1, 4.2, 4.10.  See Martinak, 21 Vet. App. at 447.  

In this case, the Board finds that the requirements for a higher rating are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Thus, a compensable rating prior to May 15, 2012, and a rating higher than 20 percent thereafter, must be denied.

The weight of the credible evidence demonstrates that an increased rating for the Veteran's bilateral hearing loss is not warranted for any period on appeal.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Other Considerations

The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing and understanding speech) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  The VA examiners specifically noted the Veteran's complaints regarding the effect of hearing loss on occupational function and on daily activities.  See Martinak, 21 Vet. App. at 447.  As the available schedular criteria are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The record indicates that the Veteran retired in 2004 and has not claimed that his hearing makes him unemployable.  A claim for TDIU has not been raised in the record.

ORDER

Entitlement to a compensable rating prior to May 15, 2012, and a rating in excess of 20 percent thereafter, for bilateral hearing loss is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


